Citation Nr: 1439340	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a lumbar spine disability, to include as secondary to a right knee disability.

3. Entitlement to service connection for a left shoulder disability, to include as secondary to a right knee disability.  

4. Entitlement to service connection for a right shoulder disability, to include as secondary to a right knee disability.

5. Entitlement to service connection for a left foot disability, to include as secondary to a right knee disability.

6. Entitlement to service connection for a right foot disability, to include as secondary to a right knee disability.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1988 to September 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the Board at a March 2013 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the March 2013 hearing, the Veteran testified that she initially injured her right knee in service, and has continued to experience pain and instability in her knee since.  Records also show that she was treated for injuries to the toes of her left foot as well as right shoulder pain while in service.  While the Veteran was provided a VA examination in October 2009, the report of this examination is unclear as to whether the Veteran has been diagnosed with the claimed chronic disabilities.  As such, a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of any current disabilities of the right knee, lumbar spine, bilateral shoulders and bilateral feet.  A complete copy of the claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated testing or consultations should be completed.  Following a review of the claims file and physical examination of the Veteran, the examiner should address the following:

a. Please identify any currently diagnosed disability of the right knee, lumbar spine, bilateral shoulders and/or bilateral feet.

b. For each disability identified above, offer an opinion as to the following:

i. Is the disability at least as likely as not (probability of at least 50 percent) etiologically related to the Veteran's period of active service?  Any documented in-service injuries to the affected part must be addressed, as well as any applicable lay assertions of continuity of symptomatology since service.

ii. Is the disability at least as likely as not (probability of at least 50 percent) proximately due to a right knee disability?

iii. Is the disability at least as likely as not (probability of at least 50 percent) aggravated (chronically worsened beyond natural progression) by a right knee disability?

A complete rationale must be offered for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner must explain why this is so.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



